Citation Nr: 9923259	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  94-08 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  The propriety of the assignment of an initial rating of 
50 percent evaluation for post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois in January 1992 and April 1993.  

In a November 1996 decision, the Board determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for bilateral hearing loss.  The 
veteran appealed this determination to the United States 
Court of Appeals for Veterans Claims (Court).  In an August 
1998 memorandum decision, the Court found that new and 
material evidence had been submitted to reopen this claim, 
and the Court reversed and remanded this claim back to the 
Board for further development.  This claim will be addressed 
in the REMAND section of this decision.

Also, in the aforementioned November 1996 decision, the Board 
remanded the veteran's claim of entitlement to an increased 
evaluation for PTSD, then evaluated as 10 percent disabling, 
to the RO for further development.  Subsequently, in a 
January 1999 rating decision, the RO increased this 
evaluation to 50 percent, effective from July 1989.  As the 
50 percent evaluation is less than the maximum available 
under the applicable diagnostic criteria, the veteran's claim 
regarding the propriety of the evaluation for PTSD remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The veteran also initiated an appeal of the RO's April 1993 
denials of service connection for degenerative arthritis and 
liver disease.  However, in a statement received by the RO in 
July 1995, he withdrew those claims from appellate status.  
See 38 C.F.R. § 20.204 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  During the period from July 28, 1989 to August 5, 1998, 
the veteran reported nervousness, nightmares, anger over his 
deafness, and trouble with concentration in conjunction with 
his service-connected PTSD; however, the evidence from this 
period reflects that his PTSD was productive of no more than 
considerable social and industrial impairment.

3.  During the period on and after August 6, 1998, the 
veteran's service-connected PTSD has been shown to render him 
demonstrably unable to obtain or retain employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD for the period from July 28, 1989 to August 5, 1998 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (1998); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for a 100 percent evaluation for PTSD for 
the period on and after August 6, 1998 have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code 9411 (1998); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim regarding the propriety of the 50 percent evaluation 
for PTSD is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a service-connected 
condition has become more severe is well grounded when the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required in order to comply with the VA's 
duty to assist him in developing the facts pertinent to his 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  

In this case, the Board observes that the RO granted service 
connection for PTSD in a January 1992 rating decision in 
light of the results of a November 1991 VA examination.  A 10 
percent evaluation was assigned, effective from September 
1991.  In a March 1993 rating decision, the RO changed this 
effective date to July 1989.  In a January 1999 rating 
action, the RO increased the evaluation to 50 percent, 
effective July 1989, in light of the results of several VA 
examinations showing increased psychiatric impairment.  The 
50 percent evaluation has since remained in effect and is at 
issue in this case. 

The Board observes that the veteran underwent a VA 
psychiatric examination in November 1991.  During this 
examination, he complained of nervousness, nightmares, anger 
over his deafness, and trouble with concentration.  The 
veteran was tested using the Mississippi Scale for Combat-
Related PTSD and scored a 109, just above the cutoff score of 
107 for PTSD.  The examiner suggested that, as the veteran's 
score for PTSD was below the average of 130 for PTSD 
patients, an anxiety reaction might be the most appropriate 
diagnosis for the veteran's disorder, but a PTSD diagnosis 
might be based on "the acceptance" of the information 
elicited upon examination.

During his August 1992 VA hearing, the veteran reported 
sleeplessness, nightmares, depression, and nervousness.  He 
described a history of being fired from numerous jobs.

An April 1994 VA treatment record reflects that the veteran 
complained of PTSD as secondary to his hearing loss.  An 
examination of the veteran revealed good eye contact and a 
variable affect.

In an August 1994 statement, a VA social worker noted that 
the veteran tended to play down the effects of his combat 
trauma and instead focused on physical concerns, notably his 
hearing loss.  He was avoidant of situations that reminded 
him of war experiences and, for that reason, had declined any 
type of treatment intervention for his disability.  The 
social worker further noted that the veteran exhibited a high 
degree of anxiety and some preoccupation with the issue of 
the connection between his hearing loss and his stress 
disorder.  In conclusion, the social worker indicated that 
"[t]he overall effect is moderate impairment in [the 
veteran's] ability to pursue a satisfying lifestyle."  

The veteran underwent a VA psychiatric examination on August 
6, 1998, and the examiner who conducted this examination 
noted that the veteran had a severely impaired ability to 
pursue a satisfying lifestyle and to interact with others, as 
well as severe social and industrial impairment.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 35 and noted that he was unable to separate the 
anxiety and depression resulting from PTSD from that 
resulting from an adjustment disorder incurred as secondary 
to the veteran's hearing loss.  In a September 1998 addendum, 
this examiner reiterated that he could not separate out 
different GAF scores for these two diagnoses.  A second VA 
psychiatrist, upon a review of the veteran's medical records, 
indicated in an October 1998 opinion that the veteran's GAF 
score for PTSD was 50.  However, this psychiatrist also 
questioned whether a further examination would be helpful in 
this case.

As a result, the veteran underwent another VA psychiatric 
examination in December 1998.  The examiner who conducted 
this examination had an opportunity to review the veteran's 
claims file.  This examination revealed irritability, 
feelings of isolation, complaints of sleeplessness and bad 
dreams, moderate memory loss, and a depressed mood.  The 
examiner assigned a GAF score of 35 and noted that the 
diagnoses of PTSD and an adjustment disorder could not be 
separated, even though the RO had specifically requested that 
the two disorders be distinguished in the examiner's 
commentary.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1998).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases where a 
claim for a higher evaluation stems from an initial grant of 
service connection for the disability at issue, different 
rating for different periods of time, or "staged" ratings, 
may be for assignment.  See generally Fenderson v. West. 12 
Vet. App 119 (1999).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
PTSD, formerly set forth in 38 C.F.R. §§ 4.125-4.132 (1996) 
(redesignated as 38 C.F.R. §§ 4.125-4.130 (1998)).  See 61 
Fed. Reg. 52695-52702 (1996).  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, in Rhodan v. West, 12 Vet. App. 
55 (1998), the Court noted that, where compensation is 
awarded or increased "'pursuant to any Act or administrative 
issue, the effective date of such an award or increase ... 
shall not be earlier than the effective date of the Act or 
administrative issue.'"  Id. at 57.  See 38 U.S.C.A. 
§ 5110(g) (West 1991).  As such, the Court found that this 
rule prevents the application of a later, liberalizing law to 
a claim prior to the effective date of the liberalizing law. 

Under the prior criteria of 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996), a 50 percent disability evaluation for PTSD 
encompassed situations where the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired, and, by reason of psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation was warranted for 
situations where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation was warranted for situations where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or a demonstrable inability to obtain or 
retain employment.  The Court has held that the latter 
criteria present three independent bases for a grant of a 100 
percent evaluation under Diagnostic Code 9411.  See Johnson 
v. Brown, 7 Vet. App. 95, 98 (1994).

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998), effective as of November 7, 1996 and not 
for application prior to that date, see Rhodan v. West, 12 
Vet. App. 55, 57 (1998), a 50 percent disability evaluation 
encompasses PTSD manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  A 100 
percent evaluation is warranted in cases of total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.

In reviewing the pertinent medical evidence of record, the 
Board observes that, in view of Fenderson, the period of time 
between July 28, 1989 (the date that the grant of service 
connection for PTSD and the current 50 percent evaluation 
were effectuated from) and August 5, 1998 should be 
considered separately from the period of time on and after 
August 6, 1998 because of medical evidence showing 
significantly different degrees of severity of the veteran's 
psychiatric symptomatology during these two periods.
 
For the period from July 28, 1989 to August 6, 1998, the 
Board observes that the veteran complained of nervousness, 
nightmares, anger over his deafness, and trouble with 
concentration.  However, the report of his November 1991 VA 
psychiatric examination contained no objective findings 
regarding the degree of psychiatric symptomatology, aside 
from a Mississippi Scale for Combat-Related PTSD score that 
was noted to be relatively low, and the August 1994 statement 
from a VA social worker indicates that the veteran's 
psychiatric impairment was moderate in degree.  In view of 
these findings and the prior criteria of Diagnostic Code 
9411, the Board finds that the veteran's PTSD was productive 
of no more than considerable social and industrial impairment 
during this period.  Moreover, there is no evidence of record 
from this period of the symptomatology listed in the criteria 
for a 70 percent evaluation under the revised version of 
Diagnostic Code 9411, such as suicidal ideation; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; or 
impaired impulse control.  In short, the Board finds that an 
evaluation in excess of 50 percent is not warranted for the 
period of time from July 28, 1989 to August 6, 1998.

However, for the period on and after August 6, 1998, the 
Board observes that the assigned 50 percent evaluation does 
not adequately contemplate the degree of the severity of the 
veteran's symptomatology resulting from PTSD.  The Board has 
noted with particularity that the examiner who conducted the 
December 1998 VA examination assigned a GAF score of 35, and 
the Board observes that this examiner had been requested to 
review the previous findings of record prior to rendering any 
opinions or conclusions.  Under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), a GAF score in the range 
of 31 to 40 signifies some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant); or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  

The Board also observes that the VA examiner who examined the 
veteran in December 1998, in rendering an assessment of the 
veteran's social and industrial impairment, did not 
distinguish the veteran's psychiatric symptomatology 
resulting from PTSD from the symptomatology resulting from an 
adjustment disorder, for which service connection is not in 
effect.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(when it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the appellant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition).  

Overall, the Board finds that the assignment of the GAF score 
of 35 supports the conclusion that the veteran's PTSD has 
rendered him demonstrably unable to obtain or retain 
employment during the period on and after August 6, 1998.  
See 38 U.S.C.A. § 5107(b) (West 1991).  As such, the criteria 
for a 100 percent evaluation under the prior version of 
Diagnostic Code 9411 have been met for this period.  See 
Johnson v. Brown, 7 Vet. App. at 98.

As a 100 percent evaluation for PTSD has been granted for the 
period on and after August 6, 1998, the criteria of 38 C.F.R. 
§ 3.321(b)(1) (1998) are not for application for this period 
of time.  With regard to the period of time from July 28, 
1989 to August 5, 1998, the Board observes that the veteran 
has submitted no evidence showing that his service-connected 
PTSD markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation.  
There is also no indication that this disorder necessitated 
frequent periods of hospitalization between July 28, 1989 and 
August 5, 1998.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 50 percent for PTSD is denied for 
the period from July 28, 1989 to August 5, 1998.

A 100 percent evaluation for PTSD is granted for the period 
on and after August 6, 1998, subject to the laws and 
regulations governing the payment of monetary benefits.

REMAND

In its August 1998 decision, the Court reversed the Board's 
determination that new and material evidence had not been 
submitted to reopen a claim for service connection for 
bilateral hearing loss on the basis of a September 1994 
letter by a VA doctor, who indicated that "some hearing loss 
may have occurred in the service."  The Court also noted 
that, on remand, a VA examination was warranted.

Additionally, the Board observes that, during his August 1992 
VA hearing, the veteran indicated that he wanted 
consideration of the issue of service connection for 
bilateral hearing loss as secondary to his service-connected 
PTSD.  As such, any further action on the veteran's claim 
should include consideration of that factual basis for 
service connection.

Therefore, in order to fully and fairly adjudicate the 
veteran's claim for service connection for bilateral hearing 
loss, to include as secondary to his service-connected PTSD, 
this case is REMANDED to the RO for the following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the nature, 
extent, and etiology of his bilateral 
hearing loss.  The RO should provide the 
examiner with the veteran's claims file, 
and the examiner should review the entire 
claims file, including the service 
medical records, in conjunction with the 
examination.  The examiner should then 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
bilateral hearing loss is related to 
service.  Specifically, the examiner 
should indicate whether it is at least as 
likely as not that a preexisting 
bilateral hearing loss disability 
increased in severity as a result of 
service, or that bilateral hearing loss 
was incurred as a result of service.  If 
the examiner does not find that bilateral 
hearing loss was incurred or aggravated 
as a result of service, he or she should 
provide an opinion as to whether it is at 
least as likely as not that such 
disability, or aggravation thereof, is 
proximately due to, or the result of, the 
veteran's service-connected PTSD.  All 
opinions and conclusions expressed should 
be supported by a complete rationale.

2.  Then, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for bilateral hearing loss, to 
include as secondary to his service-
connected PTSD.  If the determination of 
this claim remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before this case 
is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required on 
the part of the veteran until he is so notified by the RO.




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 

